Case: 22-10256     Document: 00516556333         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 23, 2022
                                  No. 22-10256
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eladio Loya-Palma,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-242-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Eladio Loya-Palma appeals his sentence for illegal reentry. The
   Guidelines range was 37–46 months of imprisonment. After determining that
   Loya-Palma’s criminal history category substantially underrepresented the
   seriousness of his criminal history or the likelihood that he would commit


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10256      Document: 00516556333          Page: 2   Date Filed: 11/23/2022




                                    No. 22-10256


   other crimes, the district court applied an upward departure under U.S.S.G.
   § 4A1.3(a)(1) and sentenced Loya-Palma to 56 months of imprisonment.
          We review the district court’s decision to impose an upward
   departure, as well as the extent of that departure, for an abuse of discretion.
   See United States v. Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir. 2013). At
   sentencing, the district court explained that the upward departure was based
   on Loya-Palma’s status as a habitual offender, his continued engagement in
   criminal behavior, and his numerous prior offenses that did not result in
   conviction. These bases are supported by the record and are permissible for
   purposes of § 4A1.3. See United States v. Lavalais, 960 F.3d 180, 189 (5th Cir.
   2020); United States v. Lopez, 871 F.2d 513, 514–15 (5th Cir. 1989). Loya-
   Palma’s challenge to the imposed sentence is merely a disagreement with
   how the district court weighed the relevant factors, which “is not a sufficient
   ground for reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir.
   2016). Moreover, we have upheld proportionately greater upward departures
   than the one at issue here. See, e.g., Lavalais, 960 F.3d at 186, 189–90
   (upholding a 59-month upward departure from a Guidelines maximum of 46
   months); Zelaya-Rosales, 707 F.3d at 546 (upholding a six-month upward
   departure from a Guidelines maximum of six months).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         2